UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-25844 TAITRON COMPONENTS INCORPORATED (Exact name of registrant as specified in its charter) California 95-4249240 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 28040 West Harrison Parkway, Valencia, California 91355-4162 (Address of principal executive offices) (Zip Code) (661) 257-6060 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Class Outstanding on October 29, 2010 Class A common stock, $.001 par value Class B common stock, $.001 par value TAITRON COMPONENTS INCORPORATED FORM 10-Q September 30, 2010 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets at September 30, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Operations for the three and nine monthsended September 30, 2010 and 2009 2 Condensed Consolidated Statements of Comprehensive Income (Loss) for the three and nine months ended September 30, 2010 and 2009 3 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II - OTHER INFORMATION Item 1. Legal proceedings 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. [Removed and Reserved] 11 Item 5. Other Information 11 Item 6. Exhibits 11 Signatures 11 Index PART I - FINANCIAL INFORMATION Item 1.Financial Statements TAITRON COMPONENTS INCORPORATED Condensed Consolidated Balance Sheets September30, December 31, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash (Note 4) Trade accounts receivable, net Inventory, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets (Note 5) Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Trade accounts payable $ $ Accrued liabilities Current portion of long-term debt (Note 6) - Total current liabilities Long-term debt (Note 6) - Total liabilities Commitments and contingencies (Notes 6, 8 and 12) Shareholders’ equity: Preferred stock, $0.001 par value.Authorized 5,000,000 shares; None issued or outstanding - - Class A common stock, $0.001 par value.Authorized 20,000,000 shares; 4,777,144 shares issued and outstanding Class B common stock, $0.001 par value.Authorized, issued and outstanding 762,612 shares Additional paid-in capital Accumulated other comprehensive income Retained earnings Minority interest in subsidiary Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 1 Index TAITRON COMPONENTS INCORPORATED Condensed Consolidated Statements of Operations Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net sales $ Cost of goods sold Gross profit Selling, general and administrative expenses Operating loss ) Interest expense, net ) Other income, net Loss before income taxes ) Income tax expense ) Net loss ) Net loss attributable to noncontrolling interest in subsidiary - ) ) ) Net loss attributable to Taitron Components Inc. $ ) $ ) $ ) $ ) Net loss per share:Basic & Diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding:Basic & Diluted See accompanying notes to condensed consolidated financial statements. 2 Index TAITRON COMPONENTS INCORPORATED Condensed Consolidated Statements of Comprehensive Income (Loss) Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net loss $ ) $ ) $ ) $ ) Other Comprehensive (loss)income: Foreign currency translation adjustment - ) ) - Comprehensive loss ) Comprehensive income(loss) attributable to noncontrolling interest in subsididary ) ) ) Comprehensive loss attributable to Taitron Components Inc. $ ) $ ) $ ) $ ) See accompanying notes to condensed consolidated financial statements. 3 Index TAITRON COMPONENTS INCORPORATED Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, (Unaudited) (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Provision for sales returns and doubtful accounts Stock based compensation Noncontrolling interest in subsidiary ) ) Changes in assets and liabilities: Restricted cash ) ) Trade accounts receivable ) Inventory ) Prepaid expenses and other current assets Trade accounts payable ) Accrued liabilities ) Total adjustments Net cash provided by operating activities Cash flows from investing activities: Acquisition of property & equipment ) ) Other assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on notes payable Payments on notes payable - ) Dividend payments - ) Net cash provided by (used in) financing activities ) Impact of exchange rates on cash ) - Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of year $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes, net $ $ See accompanying notes to condensed consolidated financial statements. 4 Index TAITRON COMPONENTS INCORPORATED Notes to Condensed Consolidated Financial Statements (unaudited) 1 – ORGANIZATION In 1989, we were formed and incorporated in California.We maintain a majority-owned subsidiary in Mexico (since 1998) and three subsidiaries in each of Taiwan (since 1998), Brazil (since 1998) and China (since 2005).Our Mexico and Brazil based subsidiaries are for regional distribution, sales and marketing purposes and our Taiwan and China subsidiaries are for supporting inventory purchases and coordinating the manufacture of our products.Our China subsidiary also serves as the engineering center responsible for making component datasheets and test specifications, arranging pre-production and mass production at our outsourced manufacturers, preparing samples, monitoring quality of shipments, performing failure analysis reports, and designing circuits with partners for our projects. 2 – BASIS OF PRESENTATION The unaudited condensed consolidated interim financial statements include the accounts of the Company and all wholly owned subsidiaries, including its 60% majority-owned subsidiary, Taitron Components Mexico, S.A. de C.V.All significant intercompany accounts and transactions have been eliminated in consolidation. These unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and the instructions to Form 10-Q and Article 8 of Regulation S-X (ASC 270 Interim Reporting).Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of management, all adjustments of a normal recurring nature and considered necessary for a fair presentation of its financial condition and results of operations for the interim periods presented in this Form 10-Q have been included.Operating results for the interim periods are not necessarily indicative of financial results for the full year.These unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009.In preparing these financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the consolidated financial statements and the reported amount of revenues and expenses during the reporting periods.Actual results could differ from those estimates.Significant estimates and assumptions included in the Company’s consolidated financial statements relate to the allowance for sales returns, allowance for doubtful accounts, inventory reserves, accrued liabilities and deferred income taxes.Certain amounts in the prior year condensed consolidated financial statements have been reclassified to conform to the current year presentation. 3 – RECENT ACCOUNTING DEVELOPMENTS In October 2009, the FASB issued authoritative guidance that amends earlier guidance addressing the accounting for contractual arrangements in which an entity provides multiple products or services (deliverables) to a customer. The amendments address the unit of accounting for arrangements involving multiple deliverables and how arrangement consideration should be allocated to the separate units of accounting, when applicable, by establishing a selling price hierarchy for determining the selling price of a deliverable. The selling price used for each deliverable will be based on vendor-specific objective evidence if available, third-party evidence if vendor-specific objective evidence is not available, or estimated selling price if neither vendor-specific nor third-party evidence is available. The amendments also require that arrangement consideration be allocated at the inception of an arrangement to all deliverables using the relative selling price method. The guidance is effective for fiscal years beginning on or after June 15, 2010, with earlier application permitted. The adoption of this guidance did not have a material effect to our condensed consolidated financial statements. Other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the American Institute of Certified Public Accountants, and the United States Securities and Exchange Commission did not or are not believed by management to have a material impact on the Company’s present or future financial statements. 4 – RESTRICTED CASH At September 30, 2010, we had $200,000 of restricted cash on deposit as collateral for our $200,000 irrevocable letter of credit in favor of a trade vendor for inventory purchasing. 5 Index 5 – OTHER ASSETS September30, December31, (Unaudited) Investment in securitites $ $ Investment in joint venture Other Other Assets $ $ Our $68,000 investment in securities as of September 30, 2010 relates to our ownership of 154,808 common shares of Zowie Technology Corporation, a manufacturer of discrete semiconductors and also a supplier of our electronic component products.This investment is accounted for under the cost method basis of accounting. Our $147,000 investment in joint venture as of September 30, 2010, relates to our 49% ownership of Taiteam (Yangzhou) Technology Corporation Limited, a joint venture with its 51% owner, Full Harvest Development Limited.This joint venture is not considered to be a “Variable Interest Entity”, and as such, is accounted for under the equity method basis of accounting.This joint venture is not operational and as such, there has been no material activity in this joint venture during 2010. 6 – NOTES PAYABLE September30, December31, (Unaudited) (Unaudited) Secured credit facility - related party Less current portion ) - Long-term debt, less current portion $ - $ Secured credit facility - On April 21, 2008 we entered into a $3,000,000 credit facility, collateralized by real property, from K.S. Best International Co. Ltd., a company controlled by the brother of our Chief Executive Officer, maturing on April 21, 2011.Credit is available in $500,000 advances, each advance payable in monthly interest only installments, at the rate of Prime + 0.25% per annum, with the entire principal amount outstanding due two years from the date of each advance or April 21, 2011, whichever is earlier.As of September 30, 2010 and December 31, 2009, the aggregate outstanding balance on this credit facility was $1,500,000 and $1,000,000, respectively.The advance history of the credit line is such that on June 3, 2008, we borrowed $500,000 due April 21, 2011; on April 3, 2009, we borrowed $500,000 due April 3, 2011; and on April 1, 2010 we borrowed $500,000 due April 21, 2011. 7 – RELATED PARTY TRANSACTIONS We made payments of approximately $5,700 and $110,000 for the three month periods endingSeptember 30, 2010 and 2009, respectively, and $20,000 and $434,000 for the nine months ending September 30, 2010 and 2009 to Princeton Technology Corporation (“PTC”), a company controlled by Mr. Chiang, one of our directors.These payments were for electronic component products purchased in arm’s length transactions and capitalized in inventory and as such, we consider these payments to be in the normal course of business.We have entered into a distributor agreement with PTC, and accordingly, we expect to continue purchasing from PTC. We made payments of approximately $6,000 for both the three month period ending September 30, 2010 and 2009, and $18,000 for both the nine month period ending September 30, 2010 and 2009 to K.S. Best International Co. Ltd., a company controlled by the brother of our Chief Executive Officer.These payments were for professional fees related to the operational management of our Taiwan office.In addition, we also made payments of $13,200 and $8,800 for the three months ended September 30, 2010 and 2009, respectively, and $33,600 and $20,500 for the nine months ended September 30, 2010 and 2009, respectively, for interest expense on our outstanding line of credit balance from K.S. Best International Co. Ltd.See Note 6. 6 Index We have a $3,000,000 credit facility, collateralized by real property, from K.S. Best International Co. Ltd., a company controlled by the brother of our Chief Executive Officer.See Note 6 for additional details. 8 – SHARE BASED COMPENSATION Accounting for stock options issued to employees measures the compensation cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award.That cost is recognized over the period during which an employee is required to provide services in exchange for the award.Outstanding options to purchase Class A common stock (“the Options”) vest in three equal annual installments beginning one year from the date of grant and are subject to termination provisions as defined in our 2005 Stock Incentive Plan.We use the Black-Scholes option pricing model to measure the fair value of the Options granted to employees.The option activity during the nine months ended September 30, 2010 is as follows: Number of Shares Weighted Average Exercise Price Weighted Average Years Remaining Contractual Term Aggregate Intrinsic Value Outstanding at December 31, 2009 $ $ Granted $ Forfeited ) $ Outstanding at September 30, 2010 $ Exercisable at September 30, 2010 $ At September 30, 2010, the range of individual outstanding weighted average exercise prices was $0.84 to $1.81. 9 – COMMITMENTS AND CONTINGENCIES Inventory Purchasing Outstanding commitments to purchase inventory from suppliers totaled $1,600,000 as of September 30, 2010. 10 – SUBSEQUENT EVENTS In preparing these financial statements, the Company has evaluated events and transactions for potential recognition or disclosure through November 15, 2010, the date the financial statements were available to be issued. 7 Index Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion should be read in conjunction with the condensed consolidated financial statements, including the related notes, appearing in Item 1 of Part 1of this quarterly report on Form 10-Q, as well as our most recent annual report on Form 10-K for the year ended December 31, 2009. This document contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995 which are subject to risks and uncertainties.Forward-looking statements usually are denoted by words or phrases such as “believes,” “expects,” “projects,” “estimates,” “anticipates,” “will likely result” or similar expressions.We wish to caution readers that all forward-looking statements are necessarily speculative and not to place undue reliance on forward-looking statements, which speak only as of the date made, and to advise readers that actual results could vary due to a variety of risks and uncertainties.We do not undertake any duty to update forward-looking statements after the date they are made or to conform them to actual results or to changes in circumstances or expectations. References to “Taitron,” the “Company,” “we,” “our” and “us” refer to Taitron Components Incorporated and its wholly owned and majority-owned subsidiaries, unless the context otherwise specifically defines. Critical Accounting Policies and Estimates Use of Estimates - Management has made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare our condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States.These estimates have a significant impact on our valuation and reserve accounts relating to the allowance for sales returns, doubtful accounts, inventory reserves and deferred income taxes.Actual results could differ from these estimates. Revenue Recognition – Revenue is recognized upon shipment of the merchandise, which is when legal transfer of title occurs.Reserves for sales allowances and customer returns are established based upon historical experience and our estimates of future returns.Sales returns for the three months ended September 30, 2010 and 2009 were $11,000 and $2,000, respectively and for the nine months ended September 30, 2010 and 2009 were $14,000 and $24,000, respectively.The allowance for sales returns and doubtful accounts at September 30, 2010 aggregated $93,000 Inventory – Inventory, consisting principally of products held for resale, is recorded at the lower of cost (determined using the first in-first out method) or estimated market value.We had inventory balances in the amount of $12,409,000 at September 30, 2010, which is presented net of valuation allowances of $3,551,000.We evaluate inventories to identify excess, high-cost, slow-moving or other factors rendering inventories as unmarketable at normal profit margins.Due to the large number of transactions and the complexity of managing and maintaining a large inventory of product offerings, estimates are made regarding adjustments to the cost of inventories.Based on our assumptions about future demand and market conditions, inventories are carried at the lower of cost or estimated market value.If our assumptions about future demand change, or market conditions are less favorable than those projected, additional write-downs of inventories may be required.In any case, actual amounts could be different from those estimated. Overview We distribute both brand name electronic components and private labeled original designed and manufactured electronic components (“ODM Components”) and provide integrated services and solutions to support original equipment manufacturers (“OEMs”) and original design manufacturers (“ODMs”).Our product offerings range from discrete semiconductors (transistors, diodes, etc.), optoelectronic devices and passive components to small electronic devices. Due to ongoing economic recession and related decreased product demand, we are placing emphasis on increasing our sales to existing customers through further expansion of the number of different types of discrete components and other integrated circuits in our inventory and by attracting additional contract electronic manufacturers (“CEMs”), OEMs and electronics distributor customers.In addition, over the last four years we have developed our ODM service capabilities and added products developed through partnership agreements with offshore solution providers (OEMs and CEMs). Our core strategy of electronic components fulfillment, however, consists of carrying a substantial quantity and variety of products in inventory to meet the rapid delivery requirements of our customers.This strategy allows us to fill customer orders immediately from stock on hand.Although we believe better market conditions may return, we are focused on lowering our inventory balances and increasing our cash holdings.Our long-term strategy is to rely not only on our core strategy of component fulfillment service, but also the value-added engineering and turn-key services. 8 Index In accordance with Generally Accepted Accounting Principles, we have classified inventory as a current asset in our September 30, 2010, condensed consolidated financial statements representing approximately 74% of current assets and 56% of total assets.However, if all or a substantial portion of the inventory was required to be immediately liquidated, the inventory would not be as readily marketable or liquid as other items included or classified as a current asset, such as cash.We cannot assure you that demand in the discrete semiconductor market will increase and that market conditions will improve.Therefore, it is possible that further declines in our carrying values of inventory may result. Our gross profit margins are subject to a number of factors, including product demand, strength of the U.S. dollar, our ability to purchase inventory at favorable prices and our sales product mix. Results of Operations Third quarter of 2010 versus Third quarter of 2009 Net sales in the third quarter of 2010 totaled $2,035,000 versus $1,504,000 in the comparable period for 2009, an increase of $531,000 or 35.3% over the same period last year.Our increase in net sales was primarily due to higher demand for our products and overall strengthening in the world's economies. Gross profit for the third quarter of 2010 was $623,000 versus $377,000 in the comparable period for 2009, and gross margin percentage of net sales was 30.6% in the third quarter of 2010 versus 25.1% in the comparable period for 2009.The overall increase came from selling at higher product prices to our customers resulting in higher margins as compared to the same period last year. Selling, general and administrative (“SG&A”) expenses in the third quarter of 2010 totaled $688,000 versus $591,000 in the comparable period for 2009.The increase of $97,000 or 16.4% was primarily attributed to salaries and benefit expenses for our Taiwan office. Interest expense, net of interest income, was $12,000 for the third quarter of 2010 versus $4,000 in the comparable period for 2009. Other income, net of other expense, in the third quarter of 2010 was $27,000 versus $43,000 in the comparable period for 2009.Other income was primarily derived from the rental income of available excess office space within our headquarters’ facility. Income tax provision for the third quarter of 2010 was $2,000 versus $1,000 in the comparable prior period for 2009, as we do not expect significant taxable income for fiscal year 2010. Net loss was $52,000 for the third quarter of 2010 versus $176,000 in the comparable period for 2009, a decrease of $124,000 resulting from the reasons discussed above. Nine Months Ended September 30, 2010 versus Nine Months Ended September 30, 2009. Net sales in the nine months ended September 30, 2010 was $5,461,000 versus $4,131,000 in the comparable period for 2009, an increase of $1,330,000 or 32.2% over the same period last year.Our increasing sales results primarily resulted from higher demand for products and overall strengthening in the world's economies. Gross profit for the nine months ended September 30, 2010 was $1,641,000 versus $964,000 in the comparable period for 2009, and gross margin percentage of net sales was approximately 30.1% for the nine months ended September 30, 2010 and 23.3% for 2009, respectively.The overall increase came from selling at higher product prices to our customers resulting in higher margins as compared to the same period last year. Selling, general and administrative (“SG&A”) expenses in the nine months ended September 30, 2010 totaled $1,936,000 versus $1,828,000 in the comparable period for 2009.The increase of $108,000 or 5.9% was primarily attributed to increases to salaries and benefits by $153,000, and somewhat offset by reductions in professional fess by $30,000. Interest expense, net of interest income, was $32,000 for the nine months ended September 30, 2010 versus $7,000 in the comparable period for 2009. 9 Index Other income, net of other losses, in the nine months ended September 30, 2010 was $106,000 versus $91,000 in the comparable period for 2009. Income tax provision was $5,000 for the nine months ended September 30, 2010 versus $3,000 in the comparable period for 2009. Net loss was $226,000 for the nine months ended September 30, 2010 versus $783,000 in the comparable period for 2009, a decrease of $557,000 resulting from the reasons discussed above. Liquidity and Capital Resources We have financed our operations with funds generated from operating activities and borrowings under our revolving credit facility. Cash flows provided by operating activities were $130,000 and $542,000 for the nine months ending September 30, 2010 and 2009, respectively.The decrease of $412,000 compared with the prior period resulted from changes in operating assets and liabilities. Cash flows used in investing activities were $93,000 and $62,000 for the nine months ending September 30, 2010 and 2009, respectively.The increase of $31,000 compared with the prior period resulted primarily from changes in other assets. Cash flows provided by (used in) financing activities were $500,000 and ($197,000) for the nine months ending September 30, 2010 and 2009, respectively.The changes resulted from payments on notes payables and for cash dividends in 2009. Inventory is included in current assets; however, could take longer than one operating cycle to sell through.Hence, inventory would not be as readily marketable or liquid as other items included in current assets, such as cash. We believe that funds generated from, or used in operations, in addition to existing cash balances are likely to be sufficient to finance our working capital and capital expenditure requirements for the foreseeable future.If these funds are not sufficient, we may secure new sources of short-term commercial loans, asset-based lending on accounts receivables or issue debt or equity securities. Off-Balance Sheet Arrangements As of September 30, 2010, we had no off-balance sheet arrangements. Item 3.Quantitative and Qualitative Disclosures About Market Risk. - Not applicable. Item 4.Controls and Procedures. Evaluation of Disclosure Controls and Procedures Our management has evaluated, under the supervision and with the participation of our principal executive and principal financial officers, the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report pursuant to Rule 13a-15(b) under the Securities Exchange Act of 1934 (the “Exchange Act”).Based on that evaluation, our principal executive principal financial officers concluded that, as of the end of the period covered by this report, our disclosure controls and procedures were effective in ensuring that information required to be disclosed in our Exchange Act reports is (1) recorded, processed, summarized and reported in a timely manner, and (2) accumulated and communicated to our management, including our principal executive and financial officers, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting There have been no changes in our internal control over financial reporting that occurred during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 10 Index PART II - OTHER INFORMATION Item 1.Legal Proceedings. - None Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. - None Item 3.Defaults Upon Senior Securities. - None Item 4.[Removed and Reserved] Item 5.Other Information. - None Item 6.Exhibits. Exhibit Number Description of Document 31.1 * Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 * Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 * Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 USC. Section 1350). * Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TAITRON COMPONENTS INCORPORATED Date:November 15, 2010 /s/ Stewart Wang Stewart Wang, Chief Executive Officer and President (Principal Executive Officer) /s/ David Vanderhorst David Vanderhorst Chief Financial Officer and Secretary (Principal Financial Officer) 11
